Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by and between
Smart Online, Inc., a Delaware corporation (the “Company”), and David E. Colburn
(the “Employee”) to be effective December 12, 2007 (the “Effective Date”).

The Company desires to employ the Employee and the Employee desires to accept
such employment on the terms set forth below.

In consideration of the mutual promises set forth below and other good and
valuable consideration, the receipt and sufficiency of which the parties hereby
acknowledge, the Company and the Employee agree as follows:

1. EMPLOYMENT, POSITION AND DUTIES. The Company shall employ the Employee and
the Employee shall serve the Company on the terms and conditions set forth in
this Agreement.

(a) The Employee shall serve as a full-time employee of the Company as President
and Chief Executive Officer, with such duties and responsibilities as are
customarily assigned to such position and such other duties and responsibilities
not inconsistent therewith as may from time to time be assigned to him by the
Board of Directors of the Company (the “Board”).

(b) The Employee shall devote his loyalty, attention, and time to the business
and affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Employee under this Agreement, use his best
efforts to carry out such responsibilities faithfully and efficiently.

(c) During his employment, the Employee shall not engage in any other business
activities of any nature whatsoever (including board memberships) for which he
receives compensation without the Company’s prior written consent; provided,
however, this provision does not prohibit him from personally owning and trading
in stocks, bonds, securities, real estate or other investment properties for his
own benefit which do not create actual or potential conflicts of interest with
the Company.

2. COMPENSATION.

(a) Base Salary. The Employee’s base annual salary initially shall be One
Hundred Eighty Thousand and No/100 Dollars ($180,000.00), less any applicable
taxes and withholdings, payable monthly. This salary shall be evaluated annually
and is subject to such increases as the Board approves.

(b) Housing. The Company shall provide the Employee with the use of one bedroom
of a two-bedroom apartment leased by the Company in Research Triangle Park,
North Carolina during the term of the Agreement. The Employee acknowledges that
the second bedroom of such apartment shall be for use by Company guests in the
Company’s discretion.

(c) Other Benefits. The Employee may participate in all medical, dental,
disability, insurance, 401(k), pension, vacation and other employee benefit
plans and programs which may be made available from time to time to Company
employees at the Employee’s level; provided, however, that the Employee’s
participation is subject to the applicable terms, conditions and eligibility
requirements of these plans and programs, some of which are within the plan
administrator’s discretion, as they may exist from time to time. Notwithstanding
anything herein to the contrary, the Employee shall be entitled to four
(4) weeks of vacation each year and shall be paid for any unused portion of the
four (4) weeks upon termination of employment hereunder as provided in
Sections 4 and 5.

(d) Restricted Stock Award. On the Effective Date hereof, the Employee shall be
granted an award of One Hundred Thousand (100,000) shares of restricted stock.
The restrictions on those shares shall lapse as to Twenty-Five Thousand (25,000)
shares on January 1, 2008, Thirty-Seven Thousand Five Hundred (37,500) shares on
January 1, 2010, Eighteen Thousand Seven Hundred Fifty (18,750) shares on
January 1, 2011, and Eighteen Thousand Seven Hundred Fifty (18,750) shares on
January 1, 2012.

3. TERM AND TERMINATION OF EMPLOYMENT. The original term of employment under
this Agreement shall be a one (1) year period commencing as of the Effective
Date hereof and terminating one (1) year thereafter subject to the following
provisions:

(a) Automatic Renewal. Upon the expiration of the original term or any renewal
term of employment, the Employee’s employment hereunder shall be automatically
renewed for a one (1) year period unless, at least thirty (30) days prior to the
renewal date, either party gives the other party written notice of its intent
not to continue the employment relationship. During any renewal term of
employment, the terms, conditions and provisions set forth in this Agreement
shall remain in effect unless modified in accordance with Section 15(c) below.

(b) Death or Disability. The Employee’s employment and this Agreement shall
terminate automatically upon the Employee’s death. The Company may terminate the
Employee’s employment because of his physical or mental inability to perform the
essential functions of his duties with or without reasonable accommodation for a
period of one hundred eighty (180) consecutive days or one hundred eighty
(180) days in total within a 365-day period as determined by the Company in its
sole discretion and in accordance with applicable law (“Disability”).

(c) Without Cause. During the original or any renewal term of this Agreement,
the employment relationship hereunder may be terminated without Cause by the
Company by giving thirty (30) days written notice of such termination to the
Employee and by the Employee by his giving the Company thirty (30) days written
notice of such termination. Upon such notice by the Employee, the Company may
accelerate the effective date of termination and waive the notice requirement;
in such event, the Employee’s employment shall terminate on such earlier date
chosen by the Company.

(d) With Cause. The Company may terminate the Employee’s employment immediately
for Cause. For purposes of this Agreement, “Cause” means:

(i) Any act or omission of the Employee constituting misconduct or negligence,
fraud, misappropriation, embezzlement, conflict of interest or competitive
business activities, including without limitation any arrest on criminal
charges;

(ii) any chemical dependence which materially adversely affects the performance
of his duties and responsibilities to the Company;

(iii) breach of the Employee’s fiduciary obligations to the Company in a
material respect;

(iv) the Employee’s repeated failure to perform his duties after written notice
of the alleged failure and a reasonable opportunity to cure;

(v) the Employee’s material breach of the Company’s policies or any material
provision of this Agreement;

(vi) the Employee’s gross misconduct resulting in substantial loss to the
Company or damage to the reputation of the Company; or

(vii) the Employee’s knowing material violation of securities laws, rules or
regulations.

4. OBLIGATIONS OF THE COMPANY UPON TERMINATION PRIOR TO A CHANGE IN CONTROL.

(a) Termination by the Company without Cause or by Notice of Non-Renewal. If the
Company terminates the employment of the Employee without Cause prior to a
Change in Control, as defined herein, or by notice of non-renewal:

(i) the Company shall pay the Employee the portion of his base salary in effect
at the time of termination as he may be entitled to receive for services
rendered prior to the date of such termination;

(ii) the Company shall pay the Employee for any unused portion of his four
(4) weeks of vacation in a lump sum within five (5) days of termination; and

(iii) the Company shall pay an amount (less any applicable taxes and
withholdings) equal to the Employee’s then current salary for the then remaining
term of this Agreement, payable in substantially equal installments on the last
business day of each applicable month. For purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) (“Section 409A”), as
applicable, each installment payment shall be considered to be a separate
payment. If the total amount of payments due the Employee under this Section
should exceed the maximum amount permitted to be paid under a separation pay
plan exempt from regulation under Section 409A pursuant to Treasury Regulations
Section 1.409A-1(b)(9)(iii), then the entire amount in excess of such maximum
amount shall be paid in a lump sum no later than two and one-half (21/2) months
following the end of the calendar year in which the Employee’s employment
terminated.

(b) Termination on Account of Death or Disability. If the Company terminates the
employment of the Employee on account of Disability of the Employee, or in the
event of the Employee’s death, the Company shall pay or provide to the Employee
or his beneficiary such compensation and benefits as are set forth in
subsections (a)(i) (amounts due at termination) and (a)(ii) (unused
vacation) above.

(c) Termination with Cause. If the Company terminates the employment of the
Employee with Cause, the Company shall pay the Employee or his beneficiary such
compensation as is set forth in subsections (a)(i) (amounts due at
termination) and (a)(ii) (unused vacation) above.

5. CHANGE IN CONTROL.

(a) If a Change in Control (as defined in subsection (b) below) occurs and
within eighteen (18) months following the Change in Control either (i) the
Employee’s employment is terminated by the Company without Cause or by notice of
non-renewal, or (ii) the Employee terminates his employment for Good Cause, then
the Employee shall be entitled to receive the benefits to which he would have
been entitled upon a termination by the Company without Cause or by notice of
non-renewal prior to a Change in Control (the benefits in Sections 4(a)(i)-(iii)
above) and, in addition, all of the restrictions on his shares of restricted
stock in the Company shall immediately lapse. For purposes of this Section 5,
“Good Cause” shall mean the Employee’s resignation within six (6) months of any
of the following conditions having arisen without his consent and after having
given the Company written notice of the existence of such condition within sixty
(60) days of the initial existence of the condition and providing the Company
with thirty (30) days to remedy the condition:

(i) A material diminution in the Employee’s authority or responsibilities;

(ii) A material diminution in the Employee’s base salary;

(iii) relocation of the Employee’s office to a location more than thirty
(30) miles outside of Research Triangle Park, North Carolina; or

(iv) any material breach of this Agreement by the Company.

(b) For purposes of this Agreement, a “Change in Control” shall be deemed to
have occurred on the earliest of the following dates:

(i) the date on which any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
other than: (i) the Company; (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company; (iii) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company;
or (iv) the existing holders of capital stock of the Company as of the effective
date hereof, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities; or

(ii) the date the shareholders of the Company approve a definitive agreement or
plan for: (A) a merger, share exchange, consolidation or reorganization
involving the Company and any other corporation or other entity as a result of
which less than fifty percent (50%) of the combined voting power of the Company
or of the surviving or resulting corporation or entity after such transaction is
held in the aggregate by the holders of the combined voting power of the
outstanding securities of the Company immediately prior to such transaction; or
(B) a complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets.

6. EXPENSES. The Company shall reimburse the Employee for reasonable and
necessary expenses incurred by the Employee in the furtherance of the Company’s
business in accordance with such procedures as the Company may from time to time
establish.

7. EMPLOYEE REPRESENTATION. The Employee represents and warrants that he is
under no contractual or other restriction or obligation which is inconsistent
with the execution of this Agreement, the performance of duties hereunder or
other rights of the Company hereunder.

8. COVENANT NOT TO COMPETE. The Employee covenants that during his employment
and for one (1) year following the termination of his employment for any reason
(the “Noncompetition Period”) and within the “Noncompetition Area” below, he
shall not, directly or indirectly, as owner, employee, stockholder, principal,
agent, consultant, trustee or otherwise or through the agency of any
corporation, partnership, association, or other entity (other than the Company)
compete with the Company in the “Business” as defined below.

(a) The Employee acknowledges and agrees that the Company does business on an
international basis and that the Employee will assist the Company in developing
the Company’s business in both the United States, India and Europe, and the
Company has customers throughout the United States, India and Europe, and the
Employee will be involved in servicing those customers, and that any breach of
the Employee’s covenants contained herein would materially damage the Company,
regardless of the area of the world in which the activities constituting such
breach were to occur. Accordingly, for purposes of this Agreement, the
“Noncompetition Area” shall be:

(i) the State of North Carolina;

(ii) any state other than North Carolina in which the Company conducts the
“Business” and in or for which the Employee assists or performs services
assisting the Company;

(iii) any political subdivision of foreign countries in which the Company
currently does “Business” or does “Business” at the time of termination of the
Employee’s employment with the Company; and

(iv) any other state, country, or political subdivision where the Company does
“Business” and in or for which the Employee assists or performs services
assisting the Company.

(b) For the purposes of this Agreement, “Business” shall include any business,
service, or product engaged in, provided, or produced by the Company from the
date of this Agreement to the date of the termination of the Employee’s
employment with the Company, including, but not limited to, (i) the business of
development, production, marketing, design, manufacturing, leasing or selling
software related to business plans, accounting or legal services for use by
small businesses, whether for use by professionals or consumers; (ii) the
business of development, marketing and operation of a business services Internet
portal for use by small businesses, and other products or services related to
any of the foregoing; (iii) providing web-hosted applications and technology
infrastructure syndication and/or (iv) any other business conducted by the
Company immediately prior to the date of termination of Employee’s employment or
in which the Company shall at the time of termination of Employee’s employment
with the Company be actively preparing for. For purposes of the foregoing
definition of “Business,” a “small business” is any business enterprise with
fewer than 100 employees and a “business services Internet portal” is a web site
providing users with multiple online business resources covering broad topics
for small businesses such as, for example only, marketing, financial management,
legal, and business strategies using databases, online documents, reference
material, chat rooms, newsgroups, hyperlinking or other information tools.

9. NONSOLICITATION COVENANT. The Employee covenants that during the
Noncompetition Period he shall not directly or indirectly, on behalf of himself
or on behalf of any other person, firm, partnership, corporation, association or
other entity, call upon any of the customers or clients of the Company for the
purpose of soliciting or providing any product or service similar to that
provided by the Company nor will he, in any way, directly or indirectly, for
himself, or on behalf of any other person, firm, partnership, corporation,
association, or other entity solicit, divert or take away, or attempt to
solicit, divert, or take away any of the customers, clients, business, or
patrons of the Company. The Employee further covenants that during the
Noncompetition Period he shall not, directly or indirectly, as principal, agent,
consultant, trustee or through the agency of any corporation, partnership,
association, or agency, induce or attempt to induce any person to leave the
employ of the Company.

10. NONDISCLOSURE COVENANT.

(a) The parties acknowledge that the Company is an enterprise whose success is
attributable largely to the ownership, use and development of certain valuable
confidential and proprietary information (the “Confidential Data”), and that the
Employee’s employment with the Company will involve the Employee’s access to and
work with such information. The Employee acknowledges that his relationship with
the Company is a confidential relationship. The Employee covenants and agrees
that (i) he shall keep and maintain the Confidential Data in strictest
confidence, and (ii) he shall not, either directly or indirectly, use any
Confidential Data for his own benefit, or divulge, disclose, or communicate any
Confidential Data in any manner whatsoever to any person or entity other than
the employees or agents of the Company having a need to know such Confidential
Data, and only to the extent necessary to perform their responsibilities on
behalf of the Company, and other than in the performance of the Employee’s
duties in the employment by the Company. The Employee’s agreement not to
disclose Confidential Data shall apply to all Confidential Data, whether or not
the Employee participated in the development thereof. Upon termination of
employment for any reason, the Employee will return to the Company all Company
documents, notes, programs, data and any other materials (including any copies
thereof) in his/her possession.

(b) For purposes of this Agreement, the term “Confidential Data” shall include
any and all information related to the business of the Company, or to its
products, sales or businesses which is not general public knowledge,
specifically including (but without limiting the generality of the foregoing)
all financial and accounting data; computer software; processes; formulae;
inventions; methods; trade secrets; computer programs; engineering or technical
data, drawings, or designs; manufacturing techniques; patents, patent
applications, copyrights and copyright applications (in any such case, whether
registered or to be registered in the United States of America or elsewhere)
applied for, issued to or owned by the Company; information concerning pricing
and pricing policies; marketing techniques; suppliers; methods and manner of
operations; and information relating to the identity, needs and location of all
past, present and prospective customers. The parties stipulate that as between
them the above-described matters are important and confidential and gravely
affect the successful conduct of the business of the Company and that any breach
of the terms of this paragraph shall be a material breach of this Agreement.

11. INVENTIONS. All inventions, designs, improvements and developments made by
the Employee, either solely or in collaboration with others, during his
employment with the Company, whether or not during working hours, and relating
to any methods, apparatus or products which are manufactured, sold, leased, used
or developed by the Company or which pertain to the Business (the
“Developments”), shall become and remain the property of the Company. The
Employee shall disclose promptly in writing to the Company all such
Developments. The Employee acknowledges and agrees that all Developments shall
be deemed “works made for hire” within the meaning of the United States
Copyright Act, as amended. If, for any reason, such Developments are not deemed
works made for hire, the Employee shall assign, and hereby assigns, to the
Company, all of the Employee’s right, title and interest (including, but not
limited to, copyright and all rights of inventorship) in and to such
Developments. At the request and expense of the Company, whether during or after
employment hereunder, the Employee shall make, execute and deliver all
application papers, assignments or instruments, and perform or cause to be
performed such other lawful acts as the Company may deem necessary or desirable
in making or prosecuting applications, domestic or foreign, for patents
(including reissues, continuations and extensions thereof) and copyrights
related to such Developments or in vesting in the Company full legal title to
such Developments. The Employee shall assist and cooperate with the Company or
its representatives in any controversy or legal proceeding relating to such
Developments, or to any patents, copyrights or trade secrets with respect
thereto. If for any reason the Employee refuses or is unable to assist the
Company in obtaining or enforcing its rights with respect to such Developments,
the Employee hereby irrevocably designates and appoints the Company and its duly
authorized agents as the Employee’s agents and attorneys-in-fact to execute and
file any documents and to do all other lawful acts necessary to protect the
Company’s rights in the Developments. The Employee expressly acknowledges that
the special foregoing power of attorney is coupled with an interest and is
therefore irrevocable and shall survive (i) the Employee’s death or incompetency
and (ii) any termination of this Agreement.

12. INDEPENDENT COVENANTS. Each of the covenants on the part of the Employee
contained in paragraphs 9, 10 and 11 of this Agreement shall be construed as an
agreement independent of each other such covenant. The existence of any claim or
cause of action of the Employee against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of any such covenant.

13. REASONABLENESS; INJUNCTION. The Employee acknowledges that the covenants
contained in this agreement are reasonably necessary and designed for the
protection of the Company and its business, and that such covenants are
reasonably limited with respect to the activities prohibited, the duration
thereof, the geographic area thereof, the scope thereof and the effect thereof
on the Employee and the general public. The Employee further acknowledges that
violation of the covenants would immeasurably and irreparably damage the
Company, and by reason thereof the Employee agrees that for violation or
threatened violation of any of the provisions of this Agreement, the Company
shall, in addition to any other rights and remedies available to it, at law or
otherwise, be entitled to any injunction to be issued by any court of competent
jurisdiction enjoining and restraining the Employee from committing any
violation or threatened violation of this Agreement. The Employee consents to
the issuance of such injunction. Furthermore, the Company shall, in addition to
any other rights or remedies available to it, at law or otherwise, be entitled
to reimbursement of court costs, attorneys’ fees, and other expenses incurred as
a result of a breach of this Agreement. The Employee agrees to reimburse the
Company for such expenses promptly following a final determination that the
Employee has breached this Agreement. In the event of a final determination that
Employee has not breached this Agreement, the Company agrees to reimburse the
Employee for his court costs and attorneys’ fees promptly following such
determination.

14. DELAYED DISTRIBUTION TO KEY EMPLOYEES. If the Company determines, in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that the Employee is a
Key Employee of the Company on the date his employment with the Company
terminates and that a delay in severance pay and benefits provided under this
Agreement is necessary for compliance with Section 409A(a)(2)(B)(i), then any
severance payments and any continuation of benefits or reimbursement of benefit
costs provided under this Agreement and not otherwise exempt from Section 409A
shall be delayed for a period of six (6) months (the “409A Delay Period”). In
such event, any such severance payments and the cost of any such continuation of
benefits provided under this Agreement that would otherwise be due and payable
to the Employee during the 409A Delay Period shall be paid to the Employee in a
lump sum cash amount in the month following the end of the 409A Delay Period.
For purposes of this Agreement, “Key Employee” shall mean an employee who, on an
Identification Date (“Identification Date” shall mean each December 31) is a key
employee as defined in Section 416(i) of the Code without regard to paragraph
(5) of that section. If the Employee is identified as a Key Employee on an
Identification Date, then the Employee shall be considered a Key Employee for
purposes of this Agreement during the period beginning on the first April 1
following the Identification Date and ending on the following March 31.

15. MISCELLANEOUS.

(a) This Agreement shall be subject to and governed by the substantive laws of
the State of North Carolina, without giving effect to the conflicts of laws
provisions thereof. The Employee hereby submits to the jurisdiction and venue of
the state and federal courts of North Carolina.

(b) The Company’s failure to insist upon strict compliance with any provision of
this Agreement shall not be deemed a waiver of such provision or any other
provision.

(c) This Agreement may not be modified except by an agreement in writing
executed by the parties.

(d) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision.

(e) This Agreement may be assigned by the Company, but it is not assignable by
the Company.

(f) This Agreement shall inure to the benefit of and be binding upon the Company
and it successors and assigns.

(g) This Agreement expresses the whole and entire agreement between the parties
and supersedes and replaces any prior employment agreement, understanding or
arrangement between Company and the Employee.

IN WITNESS WHEREOF, the parties executed this Agreement under seal as of the day
and year written below

SMART ONLINE, INC.

     
By:
  /s/ Doron Roethler
 
   
 
  Name:Doron Roethler
Title:Chairman of the Board
Date:
  November 30, 2007
 
   



    EMPLOYEE:

/s/David E. Colburn



    David E. Colburn

Date: November 30, 2007

